Citation Nr: 9916805	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-46 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of service connection for hypertension.

The veteran appeared and testified before the undersigned 
Board Member during a January 1997 Travel Board Hearing.  
Subsequently, in April 1997, the Board remanded the case to 
the RO for additional development.  The additional 
development having been completed, the case is again before 
the Board for appellate adjudication.

The Board notes that at the time the case was remanded to the 
RO, the issue of entitlement to service connection for an 
anxiety disorder was before the Board.  However, after the 
case was further developed, the RO rendered a February 1998 
rating decision granting the veteran service connection for 
an anxiety disorder and assigning a 30 percent disability 
rating.  Therefore, as the veteran as not expressed 
dissatisfaction with this determination, the only issue 
presently before the Board is the issue of entitlement to 
service connection for hypertension.


FINDING OF FACT

There is no medical evidence linking the veteran's 
hypertension to his period of active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends his currently diagnosed hypertension was 
first manifested during service.

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Further, where a 
veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic conditions, such as 
cardiovascular disease  (including hypertension), to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well-
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran's service medical records (SMRs) include a 
January 1970 pre-induction examination report, which recorded 
the veteran's blood pressure to be 140/90 and noted a known 
history of increased blood pressure for the prior two weeks.  
Upon induction in May 1970, the veteran's blood pressure was 
122/80, and no further comment regarding the veteran's blood 
pressure was noted.  In December 1971, the veteran was seen 
for a blood pressure check, which produced a reading of 
150/84.  The veteran's examination upon separation from 
service made no mention that the veteran complained of, or 
was diagnosed with, hypertension.

An October 1991 private clinical record from MetroHealth, 
prepared by Issas Shammas, M.D., assessed the veteran with 
hypertension.  

A January 1992 private cardiovascular evaluation report, 
prepared by James A. Trippi, M.D., included an assessment of 
hypertension characterized by mild high blood pressure, good 
exercise capacity, and possible left ventricular hypertrophy. 

Private treatment records for the period April 1995 to August 
1995, and June 1996, assess the veteran with hypertension.  

An April 1996 VA hypertension examination report noted 
various contemporaneous blood pressure readings and diagnosed 
the veteran with hypertension. 

The Board has reviewed the medical evidence and finds no 
evidence of a diagnosis of hypertension during service.  
Moreover, there is no medical evidence of nexus or link 
between the veteran's currently diagnosed hypertension and 
his period of active service, as there is no medical opinion 
stating that his hypertension is in any way related to 
service.  Without medical evidence showing a nexus between 
the veteran's current hypertension and his service, his claim 
cannot be viewed as well grounded.  

There is also no medical evidence of a continuity of symptoms 
for approximately 20 years after his period of military 
service.  It follows that the presumptive provisions provided 
by law for hypertension cannot be used to establish the 
necessary link.  Further, the record does not include any 
medical evidence or opinions linking any continuity of 
symptoms reported by the veteran to his current disabilities 
so as to otherwise establish a well-grounded claim under 
Savage.  

The only evidence of record supporting the veteran's 
contentions are his own written statements and hearing 
testimony.  As a matter of law, the veteran, as a layperson, 
is not competent to offer an opinion that his current 
hypertension is related to service.  Such statements do not 
satisfy the medical nexus requirement and cannot, therefore, 
render his claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In other words, the veteran 
needs to show medical evidence that his hypertension can be 
medically linked to service.  By this decision, the Board is 
informing the veteran that competent medical evidence of 
causation is required to render his claim well grounded.  38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).



ORDER

A well-grounded claim for hypertension not having been 
submitted, the veteran's claim of service connection is 
denied.



		
	BRUCE KANNEE
Member, Board of Veterans' Appeals



 

